Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 27, 2019

                                      No. 04-19-00476-CV

                          IN THE INTEREST OF A.R.R., A CHILD

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 18-05-24951-CV
                           Honorable Cathy Morris, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2.

        The reporter’s record was originally due to be filed in this appeal on July 22, 2019. On
July 19, 2019, the court reporter responsible for preparing the record notified this court that she
had not received payment for the record. On July 22, 2019, this court ordered appellant to
provide written proof to this court that either (1) the reporter’s fee had been paid or arrangements
had been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. Our order stated that if appellant failed to respond within the time provided,
appellant’s brief would be due within twenty days of the date of the order, and the court would
consider only those issues or points raised in appellant’s brief that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c).

       On August 21, 2019, the attorney who was retained to represent appellant at trial filed a
motion to withdraw. The motion stated good cause existed for the withdrawal based on
communication issues and appellant’s representation that she intended to retain new counsel for
the appeal. By order dated August 27, 2019, we abated this appeal to the trial court for a ruling
on the motion to withdraw.

        On September 5, 2019, a supplemental clerk’s record was filed containing an order
signed by an associate judge denying the motion to withdraw. Appellant’s attorney requested a
de novo review. On September 27, 2019, a supplemental clerk’s record was filed containing the
trial court’s order adopting a prior order granting a motion to withdraw filed by the same
attorney. It is therefore ORDERED that this appeal is REINSTATED on the docket of this court.
Based on the trial court’s orders, appellant is proceeding pro se or without representation by an
attorney.
        Appellant is ordered to provide written proof to this court within ten (10) days of the date
of this order that either (1) the reporter’s fee has been paid or arrangements have been made to
pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond within the time provided, appellant’s brief will be due within twenty
days from the date of this order, and the court will consider only those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2019.



                                                     ___________________________________
                                                     Luz Estrada,
                                                     Chief Deputy Clerk